Citation Nr: 0946314	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 Regional Office (RO) in 
Wichita, Kansas rating decision, which continued the 
Veteran's 20 percent rating for his cervical spine 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine.  After a thorough review of the Veteran's claims file, 
the Board has determined that additional development is 
necessary prior to the adjudication of this claim. 
 
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the Veteran underwent a VA examination for his 
cervical spine in October 2005, approximately four (4) years 
ago.  During that examination, the Veteran's cervical spine 
range of motion was observed to be 30 degrees of flexion, 
extension, and bilateral rotation and 15 to 20 degrees of 
bilateral lateral bending.  Since that examination, the Board 
notes potentially conflicting evidence of record regarding 
the Veteran's condition.  Following the October 2005 VA 
examination, the Veteran's stated range of motion remained 
consistent with that observed during the examination until 
October 2006, when a treatment record noted the Veteran as 
having "Still very limited rom of neck."  In November 2006, 
the Veteran was seen for a chiropractic appointment and 
presented with less pain and described his condition as 
"pretty good."  At that time, the Veteran's chiropractic 
visits were decreased from two (2) to three (3) per week to 
once per week.  Two weeks later, however, at a physical 
therapy appointment the Veteran had increased limitation of 
motion, with flexion to 10 degrees, extension to 15 degrees, 
right side bend to 5 degrees, left side bend to 7 degrees, 
right rotation to 10 degrees, and left rotation to 15 
degrees.  The Veteran complained of pain, demonstrated facial 
grimacing, and was unable to tolerate passive range of 
motion.

Based on these conflicting treatment records and the 
potential change in the severity of the Veteran's cervical 
spine disability, a new VA examination is indicated.  The RO 
should also take the opportunity to obtain VA medical 
treatment records from December 2006 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete 
notice as required under the VCAA, to 
include notice of how a disability rating 
and an effective date for the award of 
benefits are assigned, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
disabilities from the appropriate VA 
medical facilities from December 2006 to 
the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an 
opportunity to provide such medical 
records.  

3.  After the above is complete and all 
records are obtained, to the extent 
possible, schedule the Veteran for an 
orthopedic and neurological examination 
for his cervical spine, to include 
degenerative disc disease, to ascertain 
any and all current disabilities he has in 
connection with his cervical spine 
condition and the current level of 
severity of each condition.  The 
examiner(s) must conduct all necessary 
tests to ascertain the neurological and 
orthopedic manifestations, if any, of the 
Veteran's cervical spine disability 
separating out any manifestations due to 
other non-service connected conditions if 
possible.  Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner(s) should also 
comment on the overall affect his 
disabilities have on his employability and 
daily life.  The claims file must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for 
any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions. 
 
4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


